Dissenting Opinion
Prentice, J.
I do not agree with the majority opinion herein. It is to be noted that the statute under consideration requires notice not only to the general public but also a special notice to the owner. I can see no reason for giving the owner a special notice if the hearing is to relate only to a proposed bond issue, because in this respect, his position is no different from that of any other taxpayer. I, therefore, conclude that the requirements for notice and hearing relate to the acquisition and expenditure and are for the purpose of inviting remonstrances thereto without regard to the manner of payment. I agree that many of the provisions of this statute would be applicable only with respect to bond issues, but it does not necessarily follow that by reason thereof none of the provisions are applicable otherwise.
I regard I.C. 1971, 19-7-4-21 (5) [Ind. Ann. Stat. § 48-5852o (5)] as a grant of the general power of eminent domain. It does not eliminate the necessity of public notice and hearing imposed by other statutes as a prerequisite to either the exercise of such power or to the expenditure of public funds.
I would reverse the decision of the trial court.
Note. — Reported in 275 N. E. 2d 532.